UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1640



DEBBIE PAFFORD,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-02-186-2)


Submitted:   December 29, 2004         Decided:     February 16, 2005


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon M. Williams, Norton, Virginia, for Appellant. Donna L.
Calvert, Margaret M. Maguire, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania, John L. Brownlee, United States
Attorney, Julie C. Dudley, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Debbie      Pafford   appeals     the    district      court’s    order

affirming     the    Commissioner’s      denial     of    disability    insurance

benefits and supplemental security income.                  We must uphold the

decision    to   deny    benefits   if    the     decision    is    supported    by

substantial evidence and the correct law was applied.                        See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).   We have thoroughly reviewed the administrative record and

the briefs and find no reversible error.                 Accordingly, we affirm

for the reasons stated by the district court.                      See Pafford v.

Barnhart, No. CA-02-186-2 (W.D. Va. Mar. 19, 2004).                   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                         AFFIRMED




                                      - 2 -